I concur. The incumbrance set up by the plaintiff as a breach of the warranty contained in the conveyance to him was the easement adjudged to be the right of Mrs. Marshall, in her suit against the Columbia  Eau Claire Electric Railway Company, *Page 285 
to have the land, a part of which was conveyed to the plaintiff, kept open as land dedicated to the public use. The position was taken by plaintiff's counsel that the rule which requires the grantee to show that he has extinguished the outstanding incumbrance or has been evicted under it before he can maintain an action on a general warranty does not apply when the incumbrance is an easement. It is true, as argued by counsel, that the grantee may not be able to extinguish the easement, but it is also true that the right to it may never be enforced. It cannot be doubted, under the principle on which the cases in this State were decided, that when an outstanding right to an easement exists, and the right is actually enforced so as to become a burden on the land, an action on the warranty could be maintained. But the mere right to an easement in a third party cannot be set up by the grantee as a breach of warranty, when his use of the land has not been interfered with by the assertion of the right against him. Whatever may be the rights of Mrs. Marshall, there is no evidence that she has ever asserted them so as to interfere with the plaintiff's enjoyment of the land conveyed to him.